Case 5:18-cr-00258-EJD Document 170-6 Filed 10/31/19 Page 1 of 3




                      EXHIBIT F
      Case 5:18-cr-00258-EJD Document 170-6 Filed 10/31/19 Page 2 of 3




                           PROPOSED PRETRIAL SCHEDULE


           Date                                            Event
Monday, September 16, 2019     The Government previously agreed to complete its Rule 16(a)
                               disclosures (except expert disclosures) by this date. The
                               Government confirmed for the defense that it believes it
                               complied with this production deadline. The defense believes
                               the government has not satisfied its disclosure obligations.
                               The Government shall remain obligated to produce any Rule
                               16(a) material it subsequently discovers.

Monday, December 16, 2019      All pretrial motions pursuant to Rule 12(b)(3)(A)-(D) are to
                               be filed.

Monday, January 13, 2020       Responses to Rule 12(b)(3)(A)-(D) motions due.

Monday, January 27, 2020       Replies in support of Rule 12(b)(3)(A)-(D) motions due.

Monday, February 3, 2020       The Government shall complete its disclosure of Jencks
                               materials. The Government shall remain obligated to produce
                               any Jencks materials it subsequently discovers.
Monday, February 10, 2020      Hearing on Rule 12(b)(3)(A)-(D) motions.


Friday, March 6, 2020          The Government shall serve a summary under Rule 16 for
                               each expert witness that it intends to call at trial in its case-in-
                               chief.

Friday, March 6, 2020          The Government shall provide notice of any evidence of other
                               crimes, wrongs or acts which the Government intends to offer
                               under Federal Rule of Evidence 404(b).

Wednesday, April 29, 2020      Each defendant shall serve a summary pursuant to Rule 16 for
                               each expert witness that defendant intends to call at trial in the
                               defendant’s case-in-chief.

Friday, May 1, 2020            Each defendant shall complete the defendant’s Rule 16
                               disclosures other than expert disclosures.

Friday, May 1, 2020            The Government shall serve witness and exhibit lists for its
                               case-in-chief.

                               The Government shall identify any statement the Government
                               intends to offer under Federal Rule of Evidence 801(d)(2)(E).
      Case 5:18-cr-00258-EJD Document 170-6 Filed 10/31/19 Page 3 of 3




Wednesday, May 13, 2020    The Government shall serve a summary pursuant to Rule 16
                           for each expert witness that it intends to call at trial in rebuttal
                           to expert testimony offered by any defendant.
Friday, May 15, 2020       Each defendant shall serve witness and exhibit lists for the
                           defendant’s case-in-chief.

Friday, May 22, 2020       Motions in limine and motions relating to experts due.

Friday, May 22, 2020       Proposed jury instructions, juror questionnaire, and voir dire
                           questions due.

Monday, June 8, 2020       Responses to motions in limine and motions relating to
                           experts due.

Monday, June 8, 2020       The parties shall file a pretrial conference statement
                           addressing the matters set forth in Local Rule 17.1-1. The
                           Government shall advise the Court that it has produced all
                           Brady and Giglio information in its possession and will
                           continue to produce any the government subsequently
                           discovers.

Monday, June 22, 2020      Replies in support of motions in limine and motions relating
                           to experts due.

Thursday, July 9, 2020     Pretrial Conference

Tuesday, July 28, 2020     Jury Selection

Tuesday, August 4, 2020    First Day of Trial
